             Case 3:20-cv-01816   Document 6     Filed 10/20/20   Page 1 of 2




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                   No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                               NEIGHBORS FOR CLEAN
CASCADIA WILDLANDS, NEIGHBORS                              AIR’S CORPORATE
FOR CLEAN AIR, AND 350PDX,                           DISCLOSURE STATEMENT
                                   Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,

Page 1 - NEIGHBORS FOR CLEAN AIR’S CORPORATE DISCLOSURE
         STATEMENT
              Case 3:20-cv-01816       Document 6      Filed 10/20/20       Page 2 of 2




                                     Defendants.

          Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1, plaintiff Neighbors for Clean Air
states that it is an Oregon public benefit non-profit organization that does not have parent
corporations or stock.

          DATED this 20th day of October, 2020.
                                       MARKOWITZ HERBOLD PC

                                       By:    s/ Jeffrey M. Edelson
                                              Jeffrey M. Edelson, OSB # 880407
                                              JeffEdelson@MarkowitzHerbold.com
                                              Nathan D. Burcham, OSB #182509
                                              NathanBurcham@MarkowitzHerbold.com
                                              Telephone: (503) 295-3085
                                              Kelly K. Simon, OSB # 154213
                                              ksimon@aclu-or.org
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF OREGON
                                              Telephone: (503) 227-6928
                                              Nicholas S. Cady, OSB # 113463
                                              nick@cascwild.org
                                              CASCADIA WILDLANDS
                                              Eugene, OR 97440
                                              Telephone: (541) 434-1463
                                              Elisabeth Holmes, OSB # 120254
                                              eli@willametteriverkeeper.org
                                              WILLAMETTE RIVERKEEPER
                                              Telephone: (541) 870-7722
                                              Of Attorneys for Plaintiffs
1060866




Page 2 - NEIGHBORS FOR CLEAN AIR’S CORPORATE DISCLOSURE
         STATEMENT
